Name: Commission Regulation (EEC) No 3335/82 of 10 December 1982 altering the monetary compensatory amounts applicable in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 12. 82 Official Journal of the European Communities No L 352/ 11 COMMISSION REGULATION (EEC) No 3335/82 of 10 December 1982 altering the monetary compensatory amounts applicable in the wine sector should be taken into account in fixing the monetary compensatory amounts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3605/82 (2), and in partiular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 1235/82 (3), as last amended by Regulation (EEC) No 3258/82 (4) ; Whereas from 16 December 1982 the new activating prices and the new representative rates fixed by Regu ­ lation (EEC) No 878/77 (5), as last amended by Regula ­ tion (EEC) No 2792/82 (6), and referred to in Annexes I to VIII are applicable in the wine setor ; whereas this 1 . Part 6 of Annex I to Regulation (EEC) No 1235/82 is replaced by Part 6 of Annex I to this Regu ­ lation . 2. Annex II to Regulation (EEC) No 1235/82 is replaced by Annex II to this Regulation . Article 2 This Regulation shall enter into force on 1 6 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12. 5. 1971 , p . 1 . (2) OJ No L 362, 17. 12 . 1981 , p . 2. (3) OJ No L 142, 20 . 5. 1982, p . 1 . 0 OJ No L 346, 6 . 12 . 1982, p . 1 . 0 OJ No L 106, 29 . 4. 1977, p. 27 . ( «) OJ No L 295, 21 . 10 . 1982, p . 6 . A N N E X I P A R T 6 W IN E M on et ar y co m pe ns at or y am ou nt s A m ou nt s to be ch ar ge d on im po rts an d gr an te d on ex po rts A m ou nt s to be gr an te d on im po rts an d ch ar ge d on ex po rts C C T he ad in g N o D es cr ip tio n G er m an y D M N et h er la n d s F1 U n it ed K in gd om £ Be lg iu m / Lu xe m bo ur g B fr s/ L fr s Ita ly L it F ra nc e F F G re ec e D r ;x 22 .0 5 B W in e pu t up in co nt ai ne rs of m or e th an th re e li tr es % vo l/ hl No L 352/ 12 Official Journal of the European Communities 14. 12. 82 ;x 22 .0 5 C I (a ) Ta bl e w in e (') : (1 ) Ty pe R III O (2 ) Ty pe s A II an d A 11 1( 2) (3 ) O th er 10 -2 2 14 -3 0 hi hi % vo l/ hl (b ) Re d, ro se an d w hi te w in e fro m th ird co un tri es : (1 ) Pr es en te d in th e do cu m en t V. I or V. A un de r th e na m e Po rtu gi es er (2 ) Pr es en te d in th e do cu m en t V. I or V. A un de r th e na m e Ri es lin g or Sy lv an er 10 -2 2 14 -3 0 hi hi % vo l/ hl % vo l/ hl % vo l/ hl (3 ) O th er (a ) Ta bl e w in e (') ex 22 .0 5 C II (b ) Re d, ro se an d w hi te w in e fro m th ird co un tri es (') As de fin ed un de r N o 11 of A nn ex II to Re gu la tio n (E EC ) N o 33 7/ 79 . (-) As de fin ed in Re gu la tio n (E EC ) N o 34 0/ 79 . 14 . 12 . 82 Official Journal of the European Communities No L 352/ 13 ANNEX // Monetary coefficients Products Membe States Germany Nether ­ lands United Kingdom BLEU Denmark Italy France Greece  Beef and veal 0-916 0-946 0-949 1031 _ 1 023 1-053  Milk and milk products 0-916 0-946 0-949 1031  1-023 1-053   of Regulation (EEC) No 3033/ 80 0-916 0-946 0-949 1 031  1-023 1 -053   Pigmeat 0-916 0-946 0-949   1-023 1-023   Sugar 0-916 0-946 0-949 1 -031  1-023 1-053   Cereals 0-916 0-946 0-949 1-031  1 -023 1-053   Eggs and poultry and albumins 0-916 0-946 0-949 1 03  1-023 1-053   Wine 0-916       